DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 02/18/2021 have been entered.  Claims 1-39 remain pending.
The Prior Art is:
SPE 94276 (“A Review of Downhole Separation Technology”), hereinafter SPE 
Arnaud, U.S. Patent 6,805,806, hereinafter Arnaud
Hopper, U.S. Patent Publication 2010/0064893, hereinafter Hopper
Butler, U.S. Patent Publication 2016/0265521, hereinafter Butler 
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1-5, 7-11, and 15-19 as rejected under SPE in view of Arnaud/Hopper, Applicant argues that the references do not disclose that the propeller system (taught by the inclusion of Butler in prior dependent claims) is not positioned below the in a bottom portion of the wellbore below the separation apparatus for agitating debris in the separated water.  Applicant argues that the references do not include the recited propeller, rather relating the pump turbine.  As rejected as previous Claim 13, the inclusion of the driving power supply as a propeller is a component of the electric submersible pump having a driven turbine which is used to move fluid within the system (Butler, Paragraphs 0011, 0063), and wherein the propeller being located above or below the separator as doing so merely constitutes a rearrangement of parts for the assembly, wherein the rearrangement of such elements would not have meaningfully modified the operation and would likewise constitute an obvious matter of design choice (MPEP 2144.04, Subsection VI, C).  

Regarding Claims 21, 22, 27, 31, and 26, as rejected under SPE in view of Butler, Applicant argues that it would not have been obvious to modify the structures of the power supply of SPE using teachings of Butler, as Butler teaches away from the use of ESP systems for artificial lift system.  While Examiner agrees that Butler highlights potential short comings of ESP usage, it is being relied upon as a teaching that ESPs are a common wellbore tool, one of multiple commonly used systems in conventional wellbore operations (Paragraphs 0008-0014).  Examiner notes that the modification of SPE simply relates to a common structures known in the art for the use of an ESP for moving fluid in a wellbore, wherein Butler expressly teaches that it is a commonly known structural feature of ESPs to utilize a propeller turbine structure (Paragraph 0011).  Additionally, Examiner notes that while Butler may teach some known disadvantages of ESPs in the art, it also teaches that it is a common practice to use simple “off-the-shelf” motors for simple applications as a cost saving measure, especially as it relates for using ESPs (Paragraph 0063).  
Applicant further argues that the definition of a “propeller” is not taught in the prior art in light of the instant specification.  Examiner finds to citations in the instant specification which provide explicit structure for the propeller which must be incorporated into the claims (at least when presented in their most generic sense) such that there does not appear to be any specific structural difference between the generic propeller and a driven turbine bladed system.  It is noted, as detailed above, that additional features related to the propeller, primarily in the structures used to drive the propeller, are not taught 
Additional arguments related to further dependent claims as not corrected the deficiencies of the parent claims are seen as unpersuasive in view of the above response, however, it is noted that some claims, as amended, recite allowable subject matter as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SPE 94276 (“A Review of Downhole Separation Technology”) in view of Arnaud, U.S. Patent 6,805,806, and Hopper, U.S. Patent Publication 2010/0064893, and Butler, U.S. Patent Publication 2016/0265521, hereinafter referred to as SPE, Arnaud, Hopper, and Butler.
Regarding Claim 1, SPE discloses a water separation system comprising:
A water separation apparatus for downhole use in a wellbore, the apparatus comprising:
A tubular housing (as seen in Figures 3/4 for the downhole oil-water separator, DOWS, system) comprising an aperture (oil/water inlet in Figure 3) to receive an emulsified mixture comprising liquid 
Wherein the aperture is defined radially through the tubular housing and the inner surface and defined longitudinally between the first and second housing ends, and formed to create a hydrocyclonic flow about the tubular cavity (as seen in Figure 3) when the emulsified mixture flows into the tubular cavity through the aperture (as seen in Figure 3, the fluid achieves cyclonic separation between the different density fluids; Page 3, Lines 4-27).
While SPE discloses the above general structure and operation of a cyclonic DOWS wherein the separator (as seen in Figure 3) includes an upward extending extractor tube for extracting the liquid hydrocarbon, it does not expressly disclose that the extractor tube extends through the first housing end (i.e. into the main cavity) nor that the system includes a collection of apertures.
Additionally, Arnaud teaches the use of hydrocyclonic separators (78, similar in form to that of SPE), which define a vortex finder (77) which extends from an open end at the top surface of the separator to an open end into the main cavity of the body (as seen in Figure 3B; Col 11, Lines 4-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the generic vortex finder of SPE for the vortex finder extending as seen in Arnaud.  Doing so merely constitutes a substitution of one known type of vortex finder for another with a reasonable expectation of success, wherein such an element helps aid in collected a desired repeated component of fluid flow (MPEP 2143, Subsection I,B).

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the separator body of SPE to include a number of inflow apertures as taught by Hopper.  Doing so merely constitutes a substitution of one known inlet aperture configuration for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, as Hopper teaches that configurations of separators of this type may include 1, 2, or more inlet apertures, such a modification would merely constitute duplication of a features, wherein mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Subsection VI, B).
SPE further discloses that the system may include a number of pumps as part of a cleaning system including booster bump for extracting fluid and an injection pump for use with the separator, wherein the injection pump may act as a second pump for moving fluid within the system including the extraction of liquid water and associated debris to the disposal location (see Hydrocyclone Separation DOWS section).  While SPE discloses the downhole separation system may include an electric submersible pump (ESP) as its injection power source (Page 2, Col 1, “Literature Review” Section), it does not expressly teach the use of an agitating propeller.
Additionally, Butler teaches that downhole ESPs may include a variety of features, including a driving electric motor to rotate a turbine propeller (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ESP of SPE to include a motor driven turbine acting as the propeller to agitate the water in the post-separated chamber as doing so merely constitutes the inclusion of common features of a wellbore ESP (Paragraph 0011) so as to aid in the transport of downhole fluid 
Regarding Claim 2, in view of the modifications made in relation to Claim 1, Hopper further teaches that the modified number of apertures may be formed as a tangential slot extending radially through the tubular housing and the inner surface and defining a longitudinal channel axis parallel to a tangent line that passes through a point on the inner surface (as seen in Figures 1a/b, the aperture inlets 6/7 are illustrated as entering tangentially along the body to induce rotational flow; Paragraphs 0040, 0052, 0059), wherein the apertures may be formed as a helical slot through the tubular housing and the inner surface (as seen in Figures 1A/B; Paragraphs 0041, 0071).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apertures of SPE such that the inlet apertures had the tangential alignment as taught Hopper.  Doing so merely acts to facilitate the same cyclonic effect desired by both SPE and Hopper (Paragraphs 0040, 0052, 0059).
Regarding Claim 7, SPE discloses an oil well system for oil production and downhole water separation comprising:
A wellbore in a geological formation having an emulsion of liquid water and liquid hydrocarbons (as seen in Figure 4, the system is placed into a wellbore which has a fluid connected producing zone for the inflow of oil and water);
A tubular housing (as seen in Figures 3/4 for the downhole oil-water separator, DOWS, system) extending from a first longitudinal end (defined as the uphole oil outlet in seen in Figure 3) and a second longitudinal end (defined as the opposite end directing fluid to an injection disposal zone in Figure 4) 
An aperture (oil/water inlet in Figure 3) to receive an emulsified mixture comprising liquid hydrocarbons and water from an oil reservoir through wellbore perforations (as seen in Figure 4) between the first and second housing ends;
A pump hydraulically connected to the separator apparatus to draw liquid hydrocarbons through the separator toward to the surface (pumps may be used as part of the action of conveying fluids through the separator including the action of conveying the separated oil to surface; Page 3, Lines 34-45).
While SPE discloses the above general structure and operation of a cyclonic DOWS wherein the separator (as seen in Figure 3) includes an upward extending extractor tube for extracting the liquid hydrocarbon with a first end proximate the first housing end, it does not expressly disclose that the extractor tube extends through the first housing end (i.e. into the main cavity) nor that the system includes a collection of apertures.
Additionally, Arnaud teaches the use of hydrocyclonic separators (78, similar in form to that of SPE), which define a vortex finder (77) which extends from an open end at the top surface of the separator to an open end into the main cavity of the body (as seen in Figure 3B; Col 11, Lines 4-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the generic vortex finder of SPE for the vortex finder extending as seen in Arnaud.  Doing so merely constitutes a substitution of one known type of vortex finder for another with a reasonable expectation of success, wherein such an element helps aid in collected a desired repeated component of fluid flow (MPEP 2143, Subsection I,B).

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the separator body of SPE to include a number of inflow apertures as taught by Hopper.  Doing so merely constitutes a substitution of one known inlet aperture configuration for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, as Hopper teaches that configurations of separators of this type may include 1, 2, or more inlet apertures, such a modification would merely constitute duplication of a features, wherein mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Subsection VI, B).
SPE further discloses that the system may include a number of pumps including booster bump for extracting fluid and an injection pump for use with the separator, wherein the injection pump may act as a second pump for moving fluid within the system including the extraction of liquid water and associated debris to the disposal location (see Hydrocyclone Separation DOWS section).  While SPE discloses the downhole separation system may include an electric submersible pump (ESP) as its injection power source (Page 2, Col 1, “Literature Review” Section), it does not expressly teach the use of an agitating propeller.
Additionally, Butler teaches that downhole ESPs may include a variety of features, including a driving electric motor to rotate a turbine propeller (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ESP of SPE to include a motor driven turbine acting as the propeller to agitate the water in the post-separated chamber as doing so merely constitutes the inclusion of common features of a wellbore ESP (Paragraph 0011) so as to aid in the transport of downhole fluid 
Regarding Claim 8, in view of the modifications made in relation to Claim 7, Hopper further teaches that the modified number of apertures may be formed as a tangential slot extending radially through the tubular housing and the inner surface and defining a longitudinal channel axis parallel to a tangent line that passes through a point on the inner surface (as seen in Figures 1a/b, the aperture inlets 6/7 are illustrated as entering tangentially along the body to induce rotational flow; Paragraphs 0040, 0052, 0059), wherein the apertures may be formed as a helical slot through the tubular housing and the inner surface (as seen in Figures 1A/B; Paragraphs 0041, 0071).
Regarding Claim 10, SPE further discloses that the system pump is coupled to the extractor tube (in that a pump which is used to move fluid through the system would by definition be coupled to the extractor tube) to draw liquid hydrocarbons into the open end and through the extractor tube (pumps may be used as part of the action of conveying fluids through the separator including the action of conveying the separated oil to surface; Page 3, Lines 34-45).
Regarding Claim 13, SPE further discloses that the system may include a number of pumps including booster bump for extracting fluid and an injection pump for use with the separator, wherein the injection pump may act as a second pump for moving fluid within the system including the extraction of liquid water and associated debris to the disposal location along a fluid conduit for use with the pumps (see Hydrocyclone Separation DOWS section).
Regarding Claim 15, SPE discloses a method for downhole water separation comprising:
Providing a separator apparatus comprising:

An aperture (oil/water inlet in Figure 3) to receive an emulsified mixture comprising liquid hydrocarbons and water from an oil reservoir through wellbore perforations (as seen in Figure 4) between the first and second housing ends;
Positioning the separator apparatus downhole (as seen in Figure 4), below a surface of the earth, in a wellbore formed in a geological formation having an emulsion of liquid water and liquid hydrocarbon, the emulsion flowing from the formation into the wellbore (as seen in Figure 4, the producing zone has flowing liquid oil and water into the wellbore);
Drawing a flow of the emulsion through the aperture and contacting the inner surface of the housing with the emulsion (as seen in Figure 3, the oil/water mixture enters through the apertures and into the central flow cavity);
Redirecting, by the inner surface, flow into a hydrocyclonic flow about the inner surface and separating by the hydrocyclonic flow, the liquid water and liquid oil (as seen in Figure 3, the flow reaches a vortex pattern wherein the fluids separate by their differences in density);
Pumping the separated liquid hydrocarbon through the top of the housing to the surface (pumps may be used as part of the action of conveying fluids through the separator including the action of conveying the separated oil to surface; Page 3, Lines 34-45).
While SPE discloses the above general structure and operation of a cyclonic DOWS wherein the separator (as seen in Figure 3) includes an upward extending extractor tube for extracting the liquid 
Additionally, Arnaud teaches the use of hydrocyclonic separators (78, similar in form to that of SPE), which define a vortex finder (77) which extends from an open end at the top surface of the separator to an open end into the main cavity of the body (as seen in Figure 3B; Col 11, Lines 4-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the generic vortex finder of SPE for the vortex finder extending as seen in Arnaud.  Doing so merely constitutes a substitution of one known type of vortex finder for another with a reasonable expectation of success, wherein such an element helps aid in collected a desired repeated component of fluid flow (MPEP 2143, Subsection I,B).
Additionally, Hopper teaches the use of a hydrocyclonic fluid separator wherein the separator body may include one or more inflow apertures for a fluid mixture to enter the body (as seen in Figures 1A and 1B; Paragraph 0128).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the separator body of SPE to include a number of inflow apertures as taught by Hopper.  Doing so merely constitutes a substitution of one known inlet aperture configuration for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, as Hopper teaches that configurations of separators of this type may include 1, 2, or more inlet apertures, such a modification would merely constitute duplication of a features, wherein mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Subsection VI, B).
SPE further discloses that the system may include a number of pumps as part of a cleaning system including booster bump for extracting fluid and an injection pump for use with the separator, 
Additionally, Butler teaches that downhole ESPs may include a variety of features, including a driving electric motor to rotate a turbine propeller (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ESP of SPE to include a motor driven turbine acting as the propeller to agitate the water in the post-separated chamber as doing so merely constitutes the inclusion of common features of a wellbore ESP (Paragraph 0011) so as to aid in the transport of downhole fluid streams.  Furthermore, it would have been obvious for such an assembly to include the pump being located above or below the separator as doing so merely constitutes a rearrangement of parts for the assembly, wherein the rearrangement of such elements would not have meaningfully modified the operation and would likewise constitute an obvious matter of design choice (MPEP 2144.04, Subsection VI, C).
Regarding Claim 16, in view of the modifications made in relation to Claim 1, Hopper further teaches that the modified number of apertures may be formed as a tangential slot extending radially through the tubular housing and the inner surface and defining a longitudinal channel axis parallel to a tangent line that passes through a point on the inner surface (as seen in Figures 1a/b, the aperture inlets 6/7 are illustrated as entering tangentially along the body to induce rotational flow; Paragraphs 0040, 0052, 0059), wherein the apertures may be formed as a helical slot through the tubular housing and the inner surface (as seen in Figures 1A/B; Paragraphs 0041, 0071).
.

Claims 3, 5, 6, 9, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SPE in view of Arnaud (6,805,806), Hopper (2010/0064893), and Butler (2016/0265521), and in further view of Wang et al., U.S. Patent Publication 2017/0328189, hereinafter referred to as Wang.
Regarding Claims 3 and 5, SPE in view of Arnaud/Hopper teaches the limitations presented in Claim 1 as previously discussed.  While SPE teaches the use of a cyclonic separator to create streams of liquid water and liquid hydrocarbons, wherein the water is pumped to a separate location below the separator, it does not teach the pumping of the collected water to a wellbore surface.
Additionally, Wang teaches the use of a water/hydrocarbon separation system, wherein the water component containing and potential debris of the mixture is pumped to surface using an outflow conduit (via conduit 78 using a surface directed pump) as an alternative to disposing of the fluid in a downhole formation or adjacent wellbore (Paragraph 0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of SPE to include recovering the separated water to surface as doing so would allow a user to utilize the water for additional later uses (Paragraph 0016).
Regarding Claim 6, SPE further discloses that the second longitudinal housing end is enclosed by a valve (as seen in Figure 4, the bottom part of the body which separates the disposal zone from the separator zone is isolated by a check valve) which operates to allow fluid to pass from the upper chamber to the isolation zone when the pressure in the separator above is higher than in the isolation 
Additionally, Butler teaches that in downhole tools, different one-way isolation valves may be used interchangeably including “check valves”, “one-way valves”, “ball valve”, or “flapper valves” to restrict one directional flow (Paragraph 0059).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ball check valve of SPE for a flapper valve as taught by Butler.  Doing so merely constitutes one art recognized isolation valve member type for another known to be used in the field with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Butler expressly teaches that such valve types are largely interchangeable.  
Regarding Claim 9, SPE in view of Arnaud/Hopper teaches the limitations presented in Claim 7 as previously discussed.  While SPE teaches the use of a cyclonic separator to create streams of liquid water and liquid hydrocarbons, wherein the water is pumped to a separate location below the separator, it does not teach the pumping of the collected water to a wellbore surface.
Additionally, Wang teaches the use of a water/hydrocarbon separation system, wherein the water component containing and potential debris of the mixture is pumped to surface using an outflow conduit (via conduit 78 using a surface directed pump) as an alternative to disposing of the fluid in a downhole formation or adjacent wellbore (Paragraph 0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of SPE to include recovering the separated water to surface as doing so would allow a user to utilize the water for additional later uses (Paragraph 0016).
Regarding Claim 12, SPE further discloses that the second longitudinal housing end is enclosed by a valve (as seen in Figure 4, the bottom part of the body which separates the disposal zone from the separator zone is isolated by a check valve) which operates to allow fluid to pass from the upper 
Additionally, Butler teaches that in downhole tools, different one-way isolation valves may be used interchangeably including “check valves”, “one-way valves”, “ball valve”, or “flapper valves” to restrict one directional flow (Paragraph 0059).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ball check valve of SPE for a flapper valve as taught by Butler.  Doing so merely constitutes one art recognized isolation valve member type for another known to be used in the field with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Butler expressly teaches that such valve types are largely interchangeable.  
Regarding Claim 17, SPE in view of Arnaud/Hopper teaches the limitations presented in Claim 7 as previously discussed.  While SPE teaches the use of a cyclonic separator to create streams of liquid water and liquid hydrocarbons, wherein the water is pumped to a separate location below the separator, it does not teach the pumping of the collected water to a wellbore surface.
Additionally, Wang teaches the use of a water/hydrocarbon separation system, wherein the water component containing and potential debris of the mixture is pumped to surface using an outflow conduit (via conduit 78 using a surface directed pump) as an alternative to disposing of the fluid in a downhole formation or adjacent wellbore (Paragraph 0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of SPE to include recovering the separated water to surface as doing so would allow a user to utilize the water for additional later uses (Paragraph 0016).
Regarding Claim 19, SPE further discloses that the method comprises:

Enclosing the second longitudinal housing end by a valve (check valve seen at the bottom of Figure 4 separating the disposal zone) configured to enclose the second housing end when fluid pressure within the tubular cavity is less than fluid pressure outside the tubular housing (i.e. when the disposal zone pressure is higher, the check valve acts to prevent disposed water from entering the separator assembly);
Collecting the liquid water proximal the second longitudinal housing end (as seen in Figure 3, as the water is separated from the oil, the water passes downward toward the check valve for disposal);
Opening the second housing end when fluid pressure within the cavity is greater than fluid pressure in the lower isolation zone for flowing the collected liquid water out the second housing end through the valve to the disposal zone (as seen in Figure 4).  
While SPE discloses the above structures and methods related to the water separation and pumping of the water to an isolated disposal location it does not expressly disclose equalizing the pressure within the separator apparatus by halting the pumping.  However, such an action would have been an obvious condition of the long term operation of the separator as pressure equalization may occur simply when the separator is not in use, as such inaction would constitute equalizing the pressure as there is no added fluid pressure to the housing, which includes but it not limited to the case where no oil is flowing which needs to be separated.


Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SPE in view of Arnaud (6,805,806), Hopper (2010/0064893), and Butler (2016/0265521), and in further view of Brown et al., U.S. Patent Publication 2013/0037264, hereinafter Brown.  
Claims 14, SPE discloses the general separation system as presented in Claim 1 as previously discussed.  While SPE discloses the use of a cyclonic separator to create streams of liquid water and liquid hydrocarbons within a casing string, it does not expressly teach the perforations through the casing are arranged with orientations parallel to a first tangent line passing through the casing.
Additionally, Brown teaches the use of a generic cyclonic separation system using perforations running in a formation, wherein the perforations are oriented to run parallel to a tangent line on the inner surface of the casing (as seen in Figure 4D; Paragraphs 0015, 0018).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the generic assembly of SPE to include a cement casing string as doing so merely constitutes a standard industry practice of preparing a formation for production wherein when used in a separator process, such perforations add an additional vortex/cyclonic motion (Paragraphs 0015, 0018) which aligns with the express purpose of the invention SPE.
Regarding Claim 20, SPE discloses the general separation system as presented in Claim 1 as previously discussed.  While SPE discloses the use of a cyclonic separator to create streams of liquid water and liquid hydrocarbons within a casing string, it does not expressly teach the perforations through the casing are arranged with tangential orientations so as to cause its own hydrocyclonic flow.   
Additionally, Brown teaches the use of a generic cyclonic separation system using perforations running in a formation, wherein the perforations are oriented to run parallel to a tangent line on the inner surface of the casing such that the flow into the wellbore takes on a vortex/cyclonic orientation by contacting the inner wall of the wellbore casing (as seen in Figure 4D; Paragraphs 0015, 0018).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the generic assembly of SPE to include a cement casing string as doing so merely constitutes a standard industry practice of preparing a formation for production wherein when .
Claims 21, 22, 27, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over SPE in view of Butler (2016/0265521).
Regarding Claim 21, SPE discloses an oil well system for oil production and downhole water separation comprising:
A wellbore in a geological formation (including the producing zone in Figure 4), the geological formation comprising an emulsion of liquid water and liquid hydrocarbon (as seen in Figure 4, oil and water enter the wellbore from the producing zone), the wellbore comprising perforations to receive the emulsion from the formation;
A water separator (as seen in Figures 3 and the hydrocyclonic separator in Figure 4) disposed in the wellbore to receive the emulsion and separate the liquid water from the liquid oil (as seen in Figure 3; Page 3, Lines 4-27);
A one-way valve at a packer in the wellbore to discharge the liquid water as separated to a bottom portion of the wellbore below the packer (as seen in Figure 4, a check valve exists to isolate a lower wellbore section below a packer for isolated water storage).
While SPE teaches the use of pumping mechanisms for transporting the fluid within the tool string, it does not expressly teach the use of an agitating propeller.  
Furthermore, while SPE teaches that the downhole separation system may include an electric submersible pump (ESP) as its injection power source (Page 2, Col 1, “Literature Review” Section), it does not expressly teach the use of an agitating propeller.  
Additionally, Butler teaches that downhole ESPs may include a variety of features, including a driving electric motor to rotate a turbine propeller (Paragraph 0011).

Regarding Claim 22, SPE further discloses that the system comprises a conduit to transport the liquid oil as separated to an earth surface from the water separator (as seen at the top of Figure 4, a conduit contains the separated oil being transported to the surface).
Regarding Claim 27, SPE further discloses that the fluid separator is a hydrocyclone (see Pages 2/3, Hydrocyclone Separation DOWS), and wherein the packer comprises an isolation packer (as seen in Figure 4) between the water separator and at least a section of the bottom portion below the packer/check valve (as seen in Figure 4).
Regarding Claim 31, SPE discloses a method of operating an oil well system for oil production and downhole water separation comprising:
Receiving an emulsion of liquid water and liquid oil from a producing zone of a formation through wellbore perforations (as seen in Figure 4) into a water separator (as seen in Figure 3)
Separating, by the water separator, the liquid water from the liquid oil (as seen in Figures 3 and the hydrocyclonic separator in Figure 4, Page 3, Lines 4-27);
Discharging the liquid water from the separator downward toward a one-way valve at a packer in the wellbore to discharge the liquid water as separated to a bottom portion (defined as the portion of the system as seen in Figure 4 below the separator) of the wellbore below the packer (as seen in Figure 4, a check valve exists to isolate a lower wellbore section below a packer for isolated water storage).
While SPE teaches the use of pumping mechanisms for transporting the fluid within the tool string, it does not expressly teach the use of an agitating propeller.  

Additionally, Butler teaches that downhole ESPs may include a variety of features, including a driving electric motor to rotate a turbine propeller (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ESP of SPE to include a motor driven turbine acting as the propeller to agitate the water in the post-separated chamber as doing so merely constitutes the inclusion of common features of a wellbore ESP (Paragraph 0011) so as to aid in the transport of downhole fluid streams.  Furthermore, it would have been obvious for such an assembly to include the pump being located above or below the separator as doing so merely constitutes a rearrangement of parts for the assembly, wherein the rearrangement of such elements would not have meaningfully modified the operation and would likewise constitute an obvious matter of design choice (MPEP 2144.04, Subsection VI, C).
Regarding Claim 36, SPE further discloses that the fluid separator is a hydrocyclone (see Pages 2/3, Hydrocyclone Separation DOWS).
Claims 28-30 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over SPE in view of Butler (2016/0265521) as applied to Claims 21 and 31, and in further view of Hopper (2010/0064893).
Regarding Claim 28, While SPE discloses the above general structure and operation of a cyclonic DOWS wherein the separator (as seen in Figure 3) includes an inlet aperture, it does not expressly disclose that the system includes a collection of apertures.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the separator body of SPE to include a number of inflow apertures as taught by Hopper.  Doing so merely constitutes a substitution of one known inlet aperture configuration for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, as Hopper teaches that configurations of separators of this type may include 1, 2, or more inlet apertures, such a modification would merely constitute duplication of a features, wherein mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Subsection VI, B).
Regarding Claims 29 and 30, in view of the modifications made in relation to Claim 1, Hopper further teaches that the modified number of apertures may be formed as a tangential slot extending radially through the tubular housing and the inner surface and defining a longitudinal channel axis parallel to a tangent line that passes through a point on the inner surface so as to impart tangential entry of the emulsion into the separator (as seen in Figures 1a/b, the aperture inlets 6/7 are illustrated as entering tangentially along the body to induce rotational flow; Paragraphs 0040, 0052, 0059).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apertures of SPE such that the inlet apertures had the tangential alignment as taught Hopper.  Doing so merely acts to facilitate the same cyclonic effect desired by both SPE and Hopper (Paragraphs 0040, 0052, 0059).
Regarding Claim 37, While SPE discloses the above general structure and operation of a cyclonic DOWS wherein the separator (as seen in Figure 3) includes an inlet aperture, it does not expressly disclose that the system includes a collection of apertures.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the separator body of SPE to include a number of inflow apertures as taught by Hopper.  Doing so merely constitutes a substitution of one known inlet aperture configuration for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, as Hopper teaches that configurations of separators of this type may include 1, 2, or more inlet apertures, such a modification would merely constitute duplication of a features, wherein mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Subsection VI, B).
Regarding Claims 38 and 39, in view of the modifications made in relation to Claim 1, Hopper further teaches that the modified number of apertures may be formed as a tangential slot extending radially through the tubular housing and the inner surface and defining a longitudinal channel axis parallel to a tangent line that passes through a point on the inner surface so as to impart tangential entry of the emulsion into the separator (as seen in Figures 1a/b, the aperture inlets 6/7 are illustrated as entering tangentially along the body to induce rotational flow; Paragraphs 0040, 0052, 0059).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apertures of SPE such that the inlet apertures had the tangential alignment as taught Hopper.  Doing so merely acts to facilitate the same cyclonic effect desired by both SPE and Hopper (Paragraphs 0040, 0052, 0059).
Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over SPE in view of Butler (2016/0265521) as applied to Claims 21 and 31, and in further view of Wang (2017/0328189).
Claim 23, SPE in view of Arnaud teaches the limitations presented in Claim 12 as previously discussed.  While SPE teaches the use of a cyclonic separator to create streams of liquid water and liquid hydrocarbons, wherein the water is pumped to a separate location below the separator, it does not teach the pumping of the collected water to a wellbore surface.
Additionally, Wang teaches the use of a water/hydrocarbon separation system, wherein the water component containing and potential debris of the mixture is pumped to surface (via conduit 78 using a surface directed pump) as an alternative to disposing of the fluid in a downhole formation or adjacent wellbore (Paragraph 0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of SPE to include recovering the separated water to surface as doing so would allow a user to utilize the water for additional later uses (Paragraph 0016).
Regarding Claim 32, SPE in view of Arnaud teaches the limitations presented in Claim 12 as previously discussed.  While SPE teaches the use of a cyclonic separator to create streams of liquid water and liquid hydrocarbons, wherein the water is pumped to a separate location below the separator, it does not teach the pumping of the collected water to a wellbore surface.
Additionally, Wang teaches the use of a water/hydrocarbon separation system, wherein the water component containing and potential debris of the mixture is pumped to surface (via conduit 78 using a surface directed pump) as an alternative to disposing of the fluid in a downhole formation or adjacent wellbore (Paragraph 0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of SPE to include recovering the separated water to surface as doing so would allow a user to utilize the water for additional later uses (Paragraph 0016).
Claims 24, 25, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over SPE in view of Butler (2016/0265521) and Wang (2017/0328189) as applied to Claims 21 and 31, and in further view of Seth et al., U.S. Patent Publication 2017/0158538, hereinafter referred to as Seth.
Regarding Claims 24 and 25, SPE in view of Butler and Wang teaches the separation of liquid oil and water, the water component being conveyed to surface (as taught by Wang above), however, said references are silent as to treatment of the separated water for injection into a disposal well.
Additionally, Seth teaches that it is a common oil field process to take separated waste water containing different chemical constituents and solids to a surface water treatment to remove the additional contamination, the degree to which the water is treated is linked to the final manner of disposal, either for future wellbore use, or conventional reinjection into a disposal well (Paragraph 0014).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of SPE/Butler/Wang to include a surface treatment and injection disposal well for the final disposal process as taught by Seth.  Doing so merely constitutes one of multiple standard options for final disposal of waste well water, wherein the level of contamination and operational objectives determine how the water is disposed/reused (Paragraph 0014).
Regarding Claims 33 and 34, SPE in view of Butler and Wang teaches the separation of liquid oil and water, the water component being conveyed to surface (as taught by Wang above), however, said references are silent as to treatment of the separated water for injection into a disposal well.
Additionally, Seth teaches that it is a common oil field process to take separated waste water containing different chemical constituents and solids to a surface water treatment to remove the additional contamination, the degree to which the water is treated is linked to the final manner of disposal, either for future wellbore use, or conventional reinjection into a disposal well (Paragraph 0014).
.
Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over SPE in view of Butler (2016/0265521) and Wang (2017/0328189) as applied to Claims 21 and 31, and in further view of Morris, U.S. Patent Publication 2010/0247345, and Smith et al., U.S. Patent Publication 2011/0247831, hereinafter referred to as Morris and Smith.
Regarding Claims 26 and 35, SPE in view of Butler and Wang teaches the limitations presented in Claims 21 and 31, wherein in view of the modifications, the system includes a driving agitating propeller as part of a driving downhole electrical submersible pump, but fails to expressly teach that the propeller as part of the pump is hydraulically driven by a water supply conduit from surface.
Additionally, Morris teaches that in downhole tools, pumping systems may include either electrical submersible pumps (ESPs) or hydraulic submersible pumps (HSPs), such an HSP comprises a deployed hydraulic conduit for the application of driving fluid (Paragraphs 0069, 0075).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a downhole ESP for a downhole HSP as they are taught as being known alternatives to one another for downhole tools as taught by Morris, and as such the change would merely constitute a substation of one known pump type for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Furthermore, while the use of ESPs and HSPs for downhole operations are known as discussed above, the references do not expressly disclose that the supplied drive fluid is water.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the generic hydraulic drive fluid of Morris for water as taught by Smith.  Doing so merely constitutes a substitution of one known drive fluid for a hydraulic submersible pump for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676